                           Case
 AO 106 (Rev. 04/10) Application for a2:21-mj-01119
                                      Search Warrant (requestingDocument       1 Filed
                                                                 AUSA Justin Ashenfelter)   07/06/21 Page 1 of 10


                                            UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Eastern District of Pennsylvania
                                                                    District of

              In the Matter of the Search of                               )
          (Briefly describe the property to be searched                    )
           or identify the person by name and address)                                Case No. 21-mj- 1119
                                                                           )
black UMX model U693CL cellular telephone with serial
number 693CL30320063113 (SUBJECT TELEPHONE 2) )
                                                      )

                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
 See Attachment A

 located in the                   Eastern          District of              Pennsylvania              , there is now concealed (identify the
 person or describe the property to be seized):
    See Attachment B


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔’ evidence of a crime;
                ✔
                ’ contraband, fruits of crime, or other items illegally possessed;
                 ✔
                 ’ property designed for use, intended for use, or used in committing a crime;
                  ❒ a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                             Offense Description
             18 U.S.C. § 1073                            Unlawful flight to avoid prosecution


           The application is based on these facts:
         See attached affidavit



          ’ Continued on the attached sheet.
          ✔
           ❒ Delayed notice of      days (give exact ending date if more than 30 days:                                        ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                            /s/ Benjamin Paris
                                                                                                     Applicant’s signature

                                                                                                Special Agent Benjamin Paris,
                                                                                                            FBI
                                                                                                     Printed name and title
 Sworn to before me and signed in my presence.

            7/6/2021                                                                         /s/ David R. Strawbridge
 Date:
                                                                                                       Judge’s signature

 City and state: Philadelphia, Pennsylvania                                             Hon. David R. Strawbridge, U.S. Magistrate Judge
                                                                                                     Printed name and title
                                 Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 2 of 10
 AO 93 (Rev. 11/13) Search and Seizure Warrant



                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                               Eastern District of Pennsylvania
                                                                          District  of

                   In the Matter of the Search of                              )
               (Briefly describe the property to be searched                   )
                or identify the person by name and address)                    )      Case No.    21-mj- 1119
                                                                               )
black UMX model U693CL cellular telephone with serial number
693CL30320063113 (SUBJECT TELEPHONE 2)                       )

                                                  SEARCH AND SEIZURE WARRANT
 To:       Any authorized law enforcement officer
            An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following person or property located in the                           Eastern District of          Pennsylvania
 (identify the person or describe the property to be searched and give its location):

   See Attachment A




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
 described above, and that such search will reveal (identify the person or describe the property to be seized):

    See Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                July 20, 2021            (not to exceed 14 days)
       ’
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. ’ at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
 person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
 property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
 as required by law and promptly return this warrant and inventory to the duty magistrate.


      ❒ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
 property, will be searched or seized (check the appropriate box)
      ❒ for         days (not to exceed 30) ’ until, the facts justifying, the later specific date of                                          .

                                  7/6/2021; 2:27 p.m.                                      /s/ David R. Strawbridge
 Date and time issued:
                                                                                                             Judge’s signature

 City and state:              Philadelphia, Pennsylvania                                    Hon. David R. Strawbridge, U.S. Magistrate Judge
                                                                                                           Printed name and title
                                Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 3 of 10
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                 Date and time warrant executed:        Copy of warrant and inventory left with:
   21-mj- 1119
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer’s signature


                                                                                           Printed name and title
            Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 4 of 10




                                      ATTACHMENT A

                                  ITEM TO BE SEARCHED

       The property to be searched is a cellular telephone currently located with the FBI in the

Eastern District of Pennsylvania: a black UMX model U693CL cellular telephone with serial

number 693CL30320063113 (SUBJECT TELEPHONE 2)
            Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 5 of 10




                                        ATTACHMENT B

       All records on SUBJECT TELEPHONE 2 described in Attachment A that constitute

evidence of the commission of a violation of the federal crime of – Title 18, United States Code,

Section 1073 (unlawful flight to avoid prosecution), including information pertaining to the

following matters:

   1. Evidence indicating how and when the cellular telephone was used to determine the

       chronological context of cellular telephone use, account access, and events relating to

       distribution of illegal drugs;

   2. Evidence indicating the geographic location of the cellular telephone at times relevant to

       the investigation;

   3. Evidence of user attribution showing who used or owned the cellular telephone at the

       time the things described in this warrant were created, edited, or deleted, such as logs,

       phonebooks, saved usernames and passwords, documents, and browsing history;

   4. Contents of telephone directories; electronic libraries; stored communications including

       voice mail, voice messages and text messages, contact lists, applications, reference

       material aiding in the furtherance of criminal activity; photographs; time and date stamps;

       Global Positioning System (GPS) data; stored internet searches; digital photographs;

       recorded videos, audio recordings, social media posts and accounts;

   5. Any information recording schedule or travel; and

   6. Any other memory feature relating to the offenses outlined in the affidavit of probable

       cause.

       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,
            Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 6 of 10




including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
            Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 7 of 10




    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

       I, Benjamin Paris, being duly sworn, depose and state that:

                                       INTRODUCTION

       1.      I am an “investigative or law enforcement officer” of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses

enumerated in Section 2516 of Title 18, United States Code.

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since July 2011. As such, I am a “federal law enforcement officer” within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in

enforcing the criminal laws and duly authorized by the Attorney General to request a search

warrant. As part of my duties with the FBI, I investigate violations of federal criminal law over

which the FBI has jurisdiction, including violations of the Hobbs Act, bank robbery, fugitives

and kidnappings.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, information obtained from other law enforcement officers and witnesses, review of

recordings and documents and other evidence developed during the investigation. This affidavit

is intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter. Any observations not made by me,

were made by other law enforcement officers involved in the investigation whom I know to be

reliable and trustworthy.

                                  PURPOSE OF AFFIDAVIT

       4.      This affidavit is submitted pursuant to Rule 41 of the Federal Rules of Criminal



                                                 1
            Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 8 of 10




Procedure in support of a warrant authorizing the search of a black UMX model U693CL

cellular telephone with serial number 693CL30320063113 (“SUBJECT TELEPHONE 2”). As

described below, I believe that the requested search warrant will assist law enforcement in

obtaining evidence that will lead to the location and arrest of a fugitive, TAUHEED LLOYD,

who has unlawfully fled from law enforcement in violation of Title 18, United States Code,

Section 1073 (unlawful flight to avoid prosecution) and is currently at large.

                                      PROBABLE CAUSE

       5.      On March 10, 2021, a federal grand jury seated in the Eastern District of

Pennsylvania returned a true bill of indictment against LLOYD for possession of a firearm by a

felon, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(e) (possession of a

firearm by a felon). A federal bench warrant was issued for LLOYD on the same date. During

the month of March 2021, Special Agents and Task Force Officers from Squad C-3 of the

Philadelphia Division of the FBI attempted to locate LLOYD at his last known residence of 1645

North 62nd Street, Philadelphia, PA but could not locate him.

       6.      During the month of April 2021, additional physical and technical surveillance

was conducted on 1645 North 62nd Street, Philadelphia, PA with negative results. Additionally,

attempts to locate LLOYD via License Plate Reader (LPR) data showed that LLOYD regularly

changes the vehicles that he operates and that he changes locations frequently.

       7.      On June 25, 2021, the Honorable Timothy R. Rice, U.S. Magistrate Judge, issued

a warrant authorizing the collection of cell-site and “ping” data for a cellular phone with

telephone number 267-403-9690 (“TELEPHONE 1”), believed to be used by LLOYD, to assist

law enforcement’s efforts to locate LLOYD so he could be taken into federal custody on the

bench warrant and returned to court (Mag. No. 21-mj-1076).



                                                 2
            Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 9 of 10




       8.     On June 30, 2021, at approximately 3:00 p.m., subject to the court-authorized

electronic surveillance warrant for TELEPHONE 1, the FBI was monitoring the location of

TELEPHONE 1 which tracked in the vicinity of 67th Street and Lindmore Avenue in

Philadelphia. Law enforcement established surveillance at that location. At approximately 3:50

p.m., law enforcement observed a Chrysler 300 sedan with Pennsylvania license plate LLL5259

(“VEHICLE 1”) turning onto 67th Street from Lindmore Avenue. The driver of VEHICLE 1 had

a beard and glasses, closely resembling LLOYD. A traffic stop was initiated at 57th Street and

Hoffman Avenue with assistance from marked Philadelphia Police Department patrol cars. As

uniformed officers approached VEHICLE 1, the driver abruptly pulled off in VEHICLE 1 and

fled northbound on 57th Street. A vehicle pursuit ensued and then terminated as VEHICLE 1

crashed into a residence at 529 South 56th Street. The driver, believed to be LLOYD, fled prior

to officers and agents arriving at the scene of the crash. The ping coordinates of TELEPHONE

1 confirmed that TELEPHONE 1 phone was left in VEHICLE 1 following the crash.

TELEPHONE 1 was recovered in plain view on the floorboard of VEHICLE 1 at the crash site.

LLOYD is currently still at large and his whereabouts are unknown.

       9.     Law enforcement towed VEHICLE 1 and placed in FBI custody. A warrant to

search VEHICLE 1 was submitted and authorized by the Honorable Lynne A. Sitarski, U.S.

Magistrate Judge, on July 1, 2021. The search was executed on July 2, 2021. During the search,

your affiant observed a second cellular phone - a black UMX cellular phone (SUBJECT

TELEPHONE 2) – in the center console of VEHICLE 1. Accordingly, your affiant submits this

application for a warrant to search SUBJECT TELEPHONE 2 for evidence leading to LLOYD’s

location, to include information about his contacts and where LLOYD has been staying while a

fugitive and other locations where he may be found. Based on my training and experience, I



                                               3
             Case 2:21-mj-01119 Document 1 Filed 07/06/21 Page 10 of 10




believe that SUBJECT TELEPHONE 2 will contain information leading to the identification of

LLOYD’s associates and locations where he will be located that will aid in law enforcement’s

pursuit and capture of LLOYD.

       10.      This warrant requests permission for law enforcement to search SUBJECT

TELEPHONE 2, described in Attachment A, for the information described in further detail in

Attachment B, and copy their contents as evidence and leads for law enforcement’s pursuit of

LLOYD and his prosecution.

                                          CONCLUSION

       11.      In conclusion, your affiant believes there is sufficient probable cause for the

issuance of a warrant to search SUBJECT TELEPHONE 2, described in Attachment A, for the

items described in Attachment B, for violations of Title 18, United States Code, Section 1073

(unlawful flight to avoid prosecution), committed by TAUHEED LLOYD.

      I submit this application based upon my information and belief upon the facts set forth to

the best of my knowledge.

                                          Respectfully submitted,

                                          /s/ Benjamin Paris
                                          Benjamin Paris, Special Agent
                                          Federal Bureau of Investigation


Sworn before me this ___
                      6th day of July, 2021.

   /s/ David R. Strawbridge

HON. DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE




                                                  4
